                                                                                     U.S. DL~
                                                                                   MIDDLE DISTRICT OF TENN.

                          UNITED STATES DISTRICT COURT                                 NOV 13 2019
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                    )
                                                                                         EFui CLERK
                                                    NO.       : l' 00a Sa
       V.                                   )
                                                           18 U.S.C. § 922(g)(1)
                                                           18 U.S.C. § 924
QUENTIN D. CARTER                           )

                                 INDICTMENT
       THE GRAND JURY CHARGES:

      On or about April 16, 2019, in the Middle District of Tennessee, QUENTIN D CARTER,

knowing he had been previously convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit: a Charter Arms Model Undercover

3 8 Special revolver, and the firearm was in and affecting commerce.

      In violation of Title 18, United States Code, Sections 922(g)(1) and 924.




DONALD Q. COCHRAN
UNITED STATES ATTORNEY


            r !
RO ERT E. MCGUIRE
 SSISTANT UNITED STATES ATTORNEY




  Case
     Case
       3:20-mj-01135-DCP
          3:19-cr-00280 Document
                          Document
                                 1 1Filed
                                       Filed
                                           11/13/19
                                             09/11/20Page
                                                       Page
                                                          1 of
                                                            1 of
                                                               1 PageID
                                                                 2 PageID
                                                                        #: 1#: 1
                                                       CRIMINAL COVER SHEET
                                                   MIDDLE DISTRICT OF TENNESSEE
                                                        NASHVILLE DIVISION

Indictment          N
Complaint           ❑                                                    County of Offense:          Davidson
Information         ❑                                                    AUSA's NAME:                McGuire
Felony              N
Misdemeanor         ❑                                                    Reviewed by AUSA:              0
Juvenile            ❑                                                                                (Initials)


Quentin D. Carter
Defendant's Full Name

                                                                         Interpreter Needed?
Defendant's Address
                                                                         If Yes, what language?

Defendant's Attorney


  COUNT(S)         TITLE/SECTION                    OFFENSE CHARGED                         MAX. PRISON (plus               MAX. FINE
                                                                                          any mandatory minimum)


       1        18 U.S.C. § 922(g)(1)    Felon in Possession of a Weapon                          10 years*                  $250,000




*If the defendant is found to be an Armed Career Criminal, pursuant to 18 U.S.C. § 924(e), defendant will be subject to a term of
imprisonment of between 15 years to life.

**A charge pursuant to 8 U.S.C. § 1326, may carry a maximum sentence of one of the following: (1) up to 2 years; (2) up to 10
years; or (3) up to 20 years, depending upon a defendant's criminal and removal history.

Is the defendant currently in custody?       Yes       ❑        No       ❑        If yes, State or Federal? Writ requested ❑

Has a complaint been filed?               Yes       ❑       No           N
        If Yes: Name of the Magistrate Judge                                      Case No.:
                 Was the defendant arrested on the complaint?                     Yes     ❑         No            ❑

Has a search warrant been issued?         Yes          ❑        No       N
        If Yes: Name of the Magistrate Judge                                               Case No.:

Was bond set by Magistrate/District Judge? Yes         ❑        No       N                 Amount of bond:

Is this a Rule 20? Yes ❑   No N              To/from what district?
Is this a Rule 40? Yes ❑   No N              To/from what district?

Estimated trial time:              2 days

The Clerk will issue a Summons arran            (circle one) (Note: If information, request for a warrant requires presentment of a sworn
affidavit of probable cause to a judida officer, who will determine whether to issue a warrant)

Detention requested: Yes   9 No 0            Recommended conditions of release:



             Case
               Case
                  3:20-mj-01135-DCP
                     3:19-cr-00280 Document
                                     Document
                                            1-1 1 Filed
                                                   Filed11/13/19
                                                         09/11/20 Page
                                                                   Page1 2ofof1 2PageID
                                                                                   PageID
                                                                                        #: 2
                                                                                           #: 2
